Citation Nr: 0510315	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  04-05 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for lumbar scoliosis, with 
degenerative changes, currently evaluated as 20 percent 
disabling.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1984 until 
August 1988.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the veteran's claim has been accomplished.

2.  The veteran has slight limitation of motion of the lumbar 
spine, marked by 70-degrees of forward flexion, 25-degrees of 
extension actively, 25-degrees of lateral flexion, and 35-
degrees of rotation.

3.  The veteran has lumbar scoliosis with degenerative 
changes as shown by x-ray.

4.  The flare-ups that the veteran experiences with respect 
to his back condition are not incapacitating.


CONCLUSION OF LAW

The criteria for a rating above 20 percent for lumbar 
scoliosis with degenerative changes have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010-5237 (2004); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5292 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

If an exceptional case arises where ratings based on the 
statutory schedules are found to be inadequate, consideration 
of an "extra-schedular" evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability, or disabilities, will be made.  
38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

Spinal diseases and injuries are currently rated under 38 
C.F.R. §§ 4.71, 4.71a Diagnostic Codes 5235-5243.  However, 
the Board notes that during the course of this appeal the 
regulations for rating disabilities of the spine were revised 
effective September 26, 2003.  68 Fed. Reg. 51,456 (Aug. 27, 
2003).  The Board will consider all applicable versions of 
the rating criteria, as did the RO.  However, only the new 
criteria are to be applied as of that effective date (i.e., 
at no earlier date).  See VAOPGCPREC 3-2000 (Apr. 10, 2000).

Assessing the veteran's disability under the Rating Schedule 
in effect before September 26, 2003, and the version 
currently in effect, the Board reaches the conclusion that 
the same level of compensation is appropriate under either 
version.  

I.  Rating before September 26, 2003

The veteran's back disability has been rated as 20 percent 
disabling under Diagnostic Codes 5010 and 5292.  

Diagnostic Code 5010 provides a disability rating for 
degenerative arthritis and refers users to Diagnostic Code 
5003 to determine the appropriate rating.  38 C.F.R. § 4.71, 
4.71a, Diagnostic Codes 5003, 5110.  However, Note (1) of 
Diagnostic Code 5003 indicates that ratings for degenerative 
arthritis based on x-ray findings may not be combined with 
ratings based on limitation of motion.

Prior to September 26, 2003, Diagnostic Code 5292 was used to 
provide ratings for limitation of motion of the lumbar spine 
when limitation was slight (10 percent), moderate (20 
percent), or severe (40 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

The veteran's back disability was rated at 20 percent for 
moderate limitation of the motion of the lumbar spine.  As 
noted above, an additional rating for degenerative arthritis 
is not permitted in this case under the Rating Schedule, 
because of the veteran's limitation of motion rating.  See 38 
C.F.R. § 4.71, 4.71a, Diagnostic Code 5003 Note (1).

The Board notes that the words "slight," "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather, it is the Board's responsibility to 
evaluate all the medical evidence and determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc. 

Although the criteria under Diagnostic Code 5292 are less 
defined and numerical ranges of motion were not provided in 
the prior rating criteria, guidance can be obtained from the 
amended regulations.  Looking at these figures (again, for 
guidance), normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2004).

In April 2003, the veteran filed a request for an increased 
rating for his back disability.  Later that month, he 
underwent two VA examinations.  One for hypertension, and a 
second for his lumbosacral spine which revealed: no 
paraspinal tenderness; mild scoliosis with convexity to the 
left; no guarding of the paraspinal muscles; no tenderness 
over the spinous processes; and no tenderness over the 
sacroiliac joints or hips.  The examiner found that the 
active range of motion for flexion was 70 degrees; extension 
was 25 degrees actively; lateral flexion was 25 degrees 
bilaterally; and rotation was 35 degrees (the examiner 
observed that the veteran was able to rotate 45 degrees when 
assisted, but the veteran complained to the examiner that she 
was being rough in assisting with the range of motion 
tests.).  The examiner also noted that while the veteran only 
had 70 degrees of forward flexion, when requested, he was 
able to bend over and pick up a pen cap without complaints of 
additional pain.    

X-ray reports indicated mild scoliosis of the lumbar spine 
with convexity to the left, and mild degenerative changes, 
especially at the L5-S1 disc space.  X-rays of the veteran's 
hips indicated mild sclerotic changes of the sacroiliac 
joint, consistent with sacroiliitis, although the hips were 
negative for acute fractures or bone erosion.

The veteran also underwent a CT scan in April 2003, which 
revealed that vertebral body heights were within normal 
limits and identified minimal L5-S1 narrowing.  The 
impression given from the scan indicated posterolateral disk 
herniation and right paracentral disk protrusion at the L3-L4 
level, including probable right dorsal root impingement at 
that level.  A small paracentral focal bulge involving the 
L4-L5 disk was also seen.  A CT scan from earlier in April 
also noted a narrowing of the L5-S1 disk space, which the 
physician indicated was consistent with degenerative disk 
disease.

In his substantive appeal, the veteran challenged several of 
the VA examiner's statements.  Most notably, the veteran 
claimed that in order to pick up the pen cap, he straddled 
the cap and nearly performed a split.  

Medical treatment records from before and after the VA 
examinations yield no additional information regarding the 
veteran's back disability, aside from what was determined by 
the CT scan and examinations.

As noted above, the Board must weigh all of the medical 
evidence to determine whether to rate the limitation of 
motion for a spinal disability as slight, moderate, or 
severe.  In this case, the medical evidence shows the 
following (veteran's range of motion from his VA examination 
/ normal range of motion as defined by the new regulations):

limitation of forward flexion (70/90 degrees);
limitation of extension (25/30 degrees);
limitation of lateral flexion (25/30 degrees); and
no limitation of rotation. 

Considering the very slight limitations shown, the Board 
concludes the medical evidence does not warrant granting a 
higher rating under Diagnostic Code 5292.  That is, the 
overall limitation of motion of the lumbar spine, as shown by 
the preponderance of the findings, is no more than slight, 
yet the veteran has been rated for a moderate disability.

The veteran reported running five miles, three times a week, 
and was found by the examiner to be fully independent in 
daily living.  The Board in no way disputes the discomfort 
that the veteran's back disability causes.  Unfortunately, 
there are no medical findings that would justify rating the 
veteran under a severe rating based solely on limitation of 
motion.  As such, the Board finds that veteran has no more 
than slight limitation of the lumbar spine under the rating 
criteria in effect prior to September 26, 2003, and the 
veteran's claim for an increased rating on a schedular basis 
for lumbar scoliosis with degenerative changes is therefore 
denied.  Extraschedular criteria will be discussed below.

II. Rating as of September 26, 2003

The new version of the Rating Schedule, effective September 
26, 2003, bases spinal ratings on the limitation of the range 
of motion caused by a spinal disability or disease.  Under 
Diagnostic Codes 5237 and 5242, relating to lumbosacral 
strain and degenerative arthritis of the spine, a 20 percent 
rating will be assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, when the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or, when muscle spasms or guarding are severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating will be assigned when forward flexion of 
the cervical spine is 15 degrees or less; or, where favorable 
ankylosis of the entire cervical spine occurs.  The Board 
notes that the 30 percent rating is inapplicable in this 
case, as the veteran's back problems are in the lumbar spine, 
and not in the cervical spine.

A 40 percent rating will be assigned when forward flexion of 
the thoracolumbar spine is 30 degrees or less; or, where 
favorable ankylosis of the entire thoracolumbar spine occurs. 

For VA compensation purposes, the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2); Diagnostic Code 5327.

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).
	
Range of motion measurements are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4). 

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5). 

Applying the aforementioned medical findings to the general 
rating formula outlined above, a 20 percent disability rating 
is appropriate for assignment.  Specifically, the veteran has 
mild scoliosis, which mandates the 20 percent rating; 
however, there is no indication in the veteran's medical 
records that his entire thoracolumbar spine is fixed in 
either flexion or extension so as to establish ankylosis, and 
the forward flexion of the thoracolumbar spine was found to 
be 70 degrees.  As such, regardless of the weight attributed 
to the veteran's ability to bend forward and pick up a pen 
cap, the degree of forward flexion is still well outside the 
30-degree limit required for assignment of a 40 percent 
rating.  Additionally, the examiner gave no indication such 
as age, body habitus, or neurologic disease that the range of 
motion assigned should be considered on anything but the 
regular scale. 

In regards to the veteran's arthritis, as was determined 
under the previous rating criteria, while the medical reports 
indicate that the veteran has degenerative arthritis, because 
the veteran has been granted a 20 percent disability rating 
for limitation of motion, no additional compensation is 
available for the degenerative arthritis under the rating 
schedule effective September 26, 2003.  See 38 C.F.R. § 4.71, 
4.71a, Diagnostic Codes 5003 Note (1).

For the reasons discussed above, the Board finds that the 
veteran has lumber scoliosis with degenerative changes and is 
entitled to a 20 percent disability rating.  Accordingly, the 
Board also finds that the veteran is not entitled to an 
increased rating on a schedular basis under the current 
rating criteria. Extraschedular criteria will be discussed 
below.

III.  DeLuca Evaluation

The Board observes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  38 C.F.R. Sections 4.40 and 4.45 require 
the Board to consider a veteran's pain, swelling, weakness, 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, holding that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a veteran.  8 
Vet. App. 202 (1995).  

It must also be noted that the veteran's complaints of back 
pain and resulting functional limitations are not entirely 
credible.  For example, the VA examiner in 2003 indicated 
that the veteran was observed getting on and off the 
examination table and donning/doffing shoes and socks without 
difficulty.  More importantly, he did not exhibit any acute 
distress or evidence of pain during range of motion testing, 
even when he complained that the examiner was too rough.  
There is also the fact that despite his complaints, he 
remains able to avoid outpatient treatment on a regular 
basis, he does not take prescription pain medication, and he 
remains able to exercise regularly.  Despite the veteran's 
complaints, the recent medical evidence shows that he is, at 
most, mildly disabled from a functional standpoint.  

The examiner also specifically reviewed the DeLuca 
provisions, opining that while the veteran may have some 
limitations in range of motion and in functional capacity, 
the extent cannot be determined with any medical certainty.  
Nevertheless, the examiner found no evidence of weakness or 
loss of endurance; noted that coordination is a central 
nervous system function; and noted that fatigue is a 
subjective complaint, but that the veteran did not offer any 
complaints of fatigue.  The Board observes that in the 
veteran's VA examination for hypertension, the veteran 
reported fatigue, which comes and goes, although he also 
reported running five miles, three times per week.  

Having considered the veteran's complaints of pain and 
fatigue in accordance with the strictures of DeLuca, the 
veteran appears to have normal excursion, strength, speed, 
coordination and endurance as evidenced by his weekly jogging 
routine and by the VA examiner's observation that he was 
independent in activities of daily living.  While the veteran 
did mention that fatigue comes and goes, in the opinion of 
the Board, this does not rise to the level of excess fatigue 
contemplated by 38 C.F.R. § 4.45(d).  

As required by the applicable law, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain have been considered in conjunction with the 
Board's review of the limitation of motion diagnostic codes.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  
Unfortunately, in this case, the rating schedule does not 
provide a separate rating for pain.  The 20 percent 
disability rating currently assigned is an effort to 
compensate the veteran for loss of working time from 
exacerbations of his disability.  See 38 C.F.R. 4.1.  As 
such, the rating already takes into account many of the 
symptoms and limitations the veteran complains of, such as 
periodic fatigue.  Accordingly, the Board finds that the 
functional limitation caused by the low back disorder is 
included in the current 20 percent disability rating, and 
additional compensation for pain is not warranted.

IV.  Consideration of Other Diagnostic Codes

The Board notes that in an effort to fully accommodate the 
veteran, a review was made of both the regulations and the 
veteran's claims file to determine if additional rating 
criteria might apply.  The Board sympathetically acknowledges 
the veteran's assertion in his substantive appeal that he had 
been bedridden or incapacitated for more than 4 weeks in the 
preceding 12 months.  The VA examiner noted a similar 
statement by the veteran, indicating that his back goes out 
at least twice a year causing the veteran to stay on the 
floor and require assistance to use the bathroom, but the 
examiner also remarked that the veteran denied any prescribed 
bed rest in the last 1-2 years.  The veteran disputed the 
weight of the examiner's statement in his substantive appeal, 
indicating that the examiner would not tell him what she 
meant by prescribed.  

Regardless of the weight attributed to the VA examination 
notes, an independent review of the claims file yields no 
record of any bed rest prescribed by a physician.  In order 
to establish a compensable rating for intervertebral disc 
syndrome, "prescribed" bed rest by a physician and 
treatment by a physician are specifically required.  See 
Diagnostic Code 5243, Note (1) (2004); Diagnostic Code 5293, 
Note (1) (2003).  Because the veteran never received 
prescribed bed rest, i.e. that ordered by a physician, the 
veteran's service-connected spine disorder cannot be rated 
under the diagnostic code for intervertebral disc syndrome.  
[The Board notes here that since the claim for an increase 
was received in April 2003 - i.e., after the September 2002 
amendments to Diagnostic Code 5293 - rating criteria in 
effect before that date are not for consideration.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).]

The Board notes that the veteran requests an increased rating 
based solely on the fact that he now has herniated discs, a 
finding not previously shown.  There is no diagnostic code, 
however, that would provide such a rating, and he does not 
meet the criteria for a higher rating for disc disease for 
the reasons given above.

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
rating intervertebral disc syndrome also provide that 
preoperative or postoperative intervertebral disc syndrome is 
to be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities should be evaluated using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Neurologic disabilities should be evaluated 
separately, using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) (2003).  
VA could also evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1), as 
added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003).  The emphasis 
here is on the word "objective."  Although the veteran may 
complain of neurological symptoms (i.e., weakness of the 
lower extremities, radiating pain, etc.), there is no 
objective evidence of neurologic impairment.  The veteran 
has not alleged bowel or bladder impairment.  VA examination 
showed present and equal reflexes and normal sensory 
examination.  As for assignment of a separate rating for 
neurological impairment, there is simply a lack of such 
symptomatology in this case.  Therefore, a separate rating 
could not be assigned.   

As for other diagnostic codes potentially applicable to the 
veteran's claim, not already discussed above, the old rating 
criteria provided evaluations higher than 20 percent for 
ankylosis of the spine, which, as discussed above, the 
veteran does not


have, or for severe lumbosacral strain manifested by 
symptoms such as listing of the whole spine to the opposite 
side, which the veteran does not have.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5286, 5289, 5295 (2003).  All 
other possible avenues for a higher rating under the amended 
criteria have already been discussed, since all spinal 
conditions are now rated under the general rating formula.  

Therefore, the claim for an increased rating is denied.  The 
Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the current level of 
the veteran's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his lumbar spine disability.  
As indicated above, there are no neurological findings such 
as would warrant a separate rating, or any symptoms 
indicative of a severe lumbar spine disability.  There are 
also no findings under the amended rating criteria sufficient 
to warrant an increased rating such as incapacitating 
episodes of disc disease or more severe limitation of motion. 

V.  Extraschedular Evaluation

The Board must also consider whether an extraschedular rating 
is required to appropriately compensate the veteran for his 
disability.  The VA schedule of ratings will apply unless 
there are exceptional or unusual factors, which would render 
application of the schedule impractical. See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  The provisions of 38 
C.F.R. § 3.321(b)(1) are given above. 

In this case, the veteran has not identified any specific 
factors that may be considered to be exceptional or unusual 
in light of VA's schedule of ratings, and the Board has been 
similarly unsuccessful.  Although the veteran has complained 
of periods of debilitating back pain, has been placed on 
lifting restrictions by his doctor, and asserts that sitting 
and standing for extended periods of time increases his back 
pain, he has not required frequent periods of hospitalization 
and his treatment records are void of any finding of 
exceptional limitation due to the lumbar scoliosis with 
degenerative changes beyond that contemplated by the schedule 
of ratings.  Furthermore, the veteran has not asserted that 
he is unemployable as a result of his service-connected back 
disability.

The Board does not doubt that pain from sitting or standing 
for longer than 30-40 minutes, attributable to the lumbar 
scoliosis with degenerative changes, would have an adverse 
impact on employability; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1. 38 C.F.R. 
Section 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Consequently, the Board finds that the currently assigned 20 
percent disability rating evaluation adequately reflects the 
clinically established impairment experienced by the veteran, 
and his request for an increase in that rating is denied.

VI.  Veterans Claims Assistance Act Compliance

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 2003), and the United States Court of Appeals for 
Veterans Claims' (Court's) decisions in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 

Duty to Notify 

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA in a letter dated in April 2003.  
The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. § 5103 
in that he was clearly notified of the evidence necessary to 
substantiate his claim and the responsibilities of VA and the 
veteran in obtaining evidence.  The letter stated that (1) 
the evidence needed to substantiate the veteran's claim was, 
among other things, evidence that the veteran's service-
connected disabilities had increased in severity, (2) VA 
would obtain relevant records from any Federal agency and 
relevant records identified by the veteran, and (3) the 
veteran is responsible for supplying VA with sufficient 
information to obtain relevant records on his behalf and is 
ultimately responsible for submitting all relevant evidence 
not in the possession of a Federal department or agency.  

The Pelegrini II Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  18 Vet. App. at 120-121.  By advising the appellant 
what information and evidence was needed to substantiate the 
claim and what information and evidence had to be submitted 
by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
appellant, he was thereby advised of the need to submit any 
evidence in his possession that pertained to the claim.  In 
this case, although the 2003 VCAA notice letter provided to 
the appellant did not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  The Board finds that he 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board performs a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the claimant covering all content requirements is 
harmless error.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

Accordingly, after reviewing the record, the Board finds that 
VA has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file 
and the veteran does not appear to contend otherwise.  
Additionally, the veteran was afforded the opportunity to 
testify before the Board, but declined to do so.  

The veteran appears to suggest in his substantive appeal that 
he should be afforded another examination because he feels 
the VA examiner was biased toward his claim for an increase.  
However, the Board's obligation to weigh the evidence and 
determine the appropriate rating for the veteran's condition 
is not dependent upon any particular examiner's 
classification of the disability.  Rather, the decision 
reached above is based solely on objective indicators of 
disability such as retained ability to move the lumbar spine 
and functional capabilities.  Regardless of any bias the VA 
examiner may have held (and none is actually shown in the 
examination report), the fact remains that the objective 
findings do not support a higher rating.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

A rating higher than 20 percent for the lumbar scoliosis with 
degenerative changes is denied.


	                        
____________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


